93 N.Y.2d 955 (1999)
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
PATRICK GRIFFIN, Respondent.
Court of Appeals of the State of New York.
Decided June 10, 1999.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, CIPARICK, WESLEY and ROSENBLATT. Taking no part: Judge LEVINE.
*956 Appeal dismissed upon the ground that the reversal by the Appellate Division was not "on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal" (CPL 450.90 [2] [a]).